Citation Nr: 1408961	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-43 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from September 29, 2009 to December 7, 2011, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Claims Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and assigned a 30 percent evaluation for that disability, effective September 29, 2009-the date on which he filed for service connection.  The Veteran timely appealed his assigned evaluation.  

During the pendency of the appeal, the Veteran's disability evaluation for PTSD was increased to 50 percent disabling, effective December 8, 2011, in a July 2012 rating decision.  The Board has therefore recharacterized the issue on appeal in order to comport with that award of benefits.

The Board has additionally taken jurisdiction over a claim for TDIU in light of the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increased evaluation.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2012; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In his hearing, the Veteran indicated that he was being treated at the Babylon Vet Center on a weekly basis.  He also testified that he was treated at the Northport VA Medical Center.  No Vet Center records, with the exception of the November 2012 letter from the treating counselor, appear in the record and it does not appear that any attempts to obtain those records have been made.  VA treatment records through November 2011 are of record.  

As there appear to be outstanding treatment records in VA's constructive possession, the Board finds that this claim must be remanded at this time, in order to obtain any Vet Center records and any other ongoing VA and/or private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).

Additionally, the Veteran's last VA PTSD examination was in December 2011.  Given the need for remand at this time and the length of time since the last examination, the Board finds that a VA examination is necessary at this time in order to facilitate timely and adequate adjudication of the Veteran's appellate claim.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, the Veteran raised a claim of TDIU in his December 2012 hearing, when he testified that he felt he could not work due to his PTSD.  The Board has taken jurisdiction over that claim on appeal.  On remand, all proper development of that claim, including providing the Veteran appropriate notice and obtaining the appropriate TDIU Application, VA Form 21-8940, should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should properly develop a TDIU claim, to include issuance of proper VCAA notice compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as well as attempting to obtain from the Veteran a formal application for TDIU, VA Form 21-8940.

2.  Obtain any relevant VA treatment records from the Northport VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2011 and associate those documents with the claims file.

3.  Obtain any outstanding treatment records from the Babylon Vet Center and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that he may have had for his PTSD, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.


5.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims folder must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's PTSD, and provide a Global Assessment of Functioning (GAF) score.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  

The examiner should additionally specifically discuss whether the Veteran's psychiatric disability precludes substantially gainful employment.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of increased evaluation for PTSD and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


